Citation Nr: 1335947	
Decision Date: 11/05/13    Archive Date: 11/13/13	

DOCKET NO.  06-31 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for postoperative residuals of left total hip replacement, with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970, with service in the Republic of Vietnam from November 1967 to November 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was previously remanded by the Board in July 2009, December 2010, and March 2013 for additional development.  The case is now, once more, before the Board for appellate review.

Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

At the time of the Board's most recent remand in March 2013, it was requested that the RO/AMC contact two of the Veteran's private physicians, and request that they provide copies of all records of their treatment of the Veteran since 1970, in particular, any and all treatment records dated as early as February 22, 1982.  A review of the record would, however, appear to indicate that records were, in fact, obtained from only one of those physicians, a Dr. Russell L. Platt.  To date, it does not appear that any attempt was made to secure records from Dr. James Goske.  Under the circumstances, an additional attempt will be made to obtain the aforementioned records prior to a final adjudication of the Veteran's claim.

Further, since the time of the issuance of the July 2013 Supplemental Statement of the Case additional private treatment records covering the period from November 2006 to June 2013 have been submitted.  Significantly, in one of those treatment records dated in June 2012, one of the Veteran's private physicians, the aforementioned Dr. Platt, indicated that he had reviewed "his old records from 1982," and that such records showed treatment for hip pain, as well as a referral to the aforementioned Dr. James Goske.  Such evidence is pertinent to the Veteran's claim for service connection for the residuals of left total hip replacement, and, accordingly, absent a waiver (which has not been submitted in this case) must be referred to the agency of original jurisdiction for initial review.  See 38 C.F.R. § 20.1304(c) (2013).  Moreover, copies of the actual 1982 private treatment records were not submitted for inclusion in the Veteran's claims folder.  Given the potential importance of such records to the Veteran's current claim, an additional attempt will be made to secure them prior to a final adjudication of the current appeal.

In light of the aforementioned, the case is once again REMANDED to the AMC/RO for the following actions:

1.  The AMC/RO should contact the Veteran, with a request that he provide the full name and address for the aforementioned Dr. James Goske of the Crystal Arthritic Clinic in Akron, Ohio, from whom he reportedly received treatment for his left hip.  Following receipt of that information, the AMC/RO should contact Dr. James Goske, as well as the aforementioned Dr. Platt, with a request that they provide copies of all records of their treatment of the Veteran since 1970, to include, in particular, any and all treatment records dated as early as 1982.  Once obtained, all such records should be made a part of the Veteran's claims folder.  The Veteran should be requested to sign the necessary authorization for release of those records to VA.  All attempts to procure such records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  Should the aforementioned attempt to secure private treatment records prove unsuccessful, the Veteran himself should be contacted, with a request that he contact Dr. Platt and personally attempt to secure the 1982 private records which reportedly show treatment for left hip problems.  Any pertinent VA or other inpatient or outpatient treatment records, dated since June 2013 should also be obtained and incorporated in the claims folder.  Once again, the Veteran should be requested to sign the necessary authorization for release of private medical records to the VA.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  The AMC/RO should then readjudicate the Veteran's claim for service connection for the postoperative residuals of left total hip replacement with degenerative arthritis.  This adjudication should specifically consider the additional records, including private treatment records, submitted since the July 2013 supplemental statement of the case.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case which must contain notice of all relevant action taken on the claim for benefits since July 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

